Citation Nr: 0401679	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  98-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for conjunctivitis and 
an illness manifested by dry eyes, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for gastroenteritis, to 
include as due to an undiagnosed illness.  

5.  Entitlement to service connection for an adjustment 
disorder with anxious mood and a sleep disorder, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for cystic acne of the 
hands and lesions of the left posterior neck and upper arms, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for an illness 
manifested by a smell disorder, to include as due to an 
undiagnosed illness.  

8.  Entitlement to service connection for multiple joint and 
muscle pain (to exclude left knee strain, for which service 
connection has already been granted), to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Robert E. Jordan III, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  
He served in Southwest Asia during the Persian Gulf War.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan  (the RO).

In a July 1999 decision, the Board remanded the issue of 
entitlement to service connection for cardiomyopathy, to 
include as due to undiagnosed illness, to the RO for further 
development.  The Board denied the remaining issues.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).



In a December 2000 Order, the Court granted a Joint Motion 
for Remand to vacate that part of the July 1999 decision that 
denied claims for service connection and to remand the matter 
for readjudication.  The sole stated reason for remand in the 
joint motion was the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

For reasons explained below, these issues are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Reasons for Remand

The VCAA

This case has been remanded by the Court based on a Joint 
Motion for Remand which focused exclusively on the 
responsibilities of VA with respect to the VCAA.  

In pertinent part, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of such notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].   

In light of the Joint Motion for Remand, the Board has 
concluded that the veteran has not received notice which 
fully complies with the VCAA and Quartuccio.

A recent decision of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  

Thus, if, as here, the record has a procedural defect with 
respect to notice required under the VCAA, this may no longer 
be cured by the Board.  Accordingly, the Board must remand 
the case to the Veterans Benefits Administration (VBA) 
because the record does not show that he was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.  Under these circumstances, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Additional evidence

In April 2002, the Board undertook additional evidentiary 
development under a then recently-enacted regulation, 38 
C.F.R. § 19.9(a)(2)(ii) (2002).  The purpose of the Board 
development was two-fold.  First, the veteran was provided 
with an opportunity to identify and provide any reports of 
recent (since 1999) medical examination and treatment which 
had not previously been associated with the VA claims folder.  
Second, a physician was review the file and determine whether 
(1) whether the veteran currently has the disabilities which 
he claims to have; (2) whether any such disability, if found, 
is related to the veteran's military service; and (3) whether 
any undiagnosed illness is present and, if so, what are the 
manifestations of such undiagnosed illness?  

In a July 2003 VA memorandum, Dr. S.R., indicated that he had 
reviewed the veteran's claims file but was unable to provide 
the requested opinions because there were no current medical 
records (i.e., 2002 and 2003) in the claims file. 

A review of the claims file shows that medical records were 
furnished directly to the Board by the veteran's attorney in 
May 2003.  Included were medical records from the veteran's 
primary care physician, Dr. P.M., covering the period from 
2000 to 2003.  It appears that these records were not 
available to Dr. S.R. at the time of the July 2003 VA 
memorandum.  [The Board notes that a separate folder with the 
additional evidence was added to the claims file.]  

Accordingly, Board believes that the veteran's VA claims 
folder, including the additional records received in May 
2003, should be returned to Dr. S.R. so that the VA physician 
may provide the requested opinions.  

The Board additionally notes that in DAV, the Federal Circuit 
specifically noted that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  This remand will 
enable the agency of original jurisdiction 
to readjudicate the veteran's claims.  See also Bernard v. 
Brown,  4 Vet. App. 384, 393-94 (1993).

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  VBA should provide the veteran with a 
VCAA notice letter that informs him of 
what evidence he is responsible for 
obtaining and what evidence VA will 
obtain.  

2.  VBA should return the veteran's VA 
claims folder to Dr. S.R.. Based on the 
medical evidence contained therein, Dr. 
S.R. should render an opinion as to the 
following questions:

(1) Does the veteran currently have the 
symptomatology/disabilities which he 
claims to have? 

(2) Is any such symptomatology/disability 
related to the veteran's military 
service? 

(3) Is any undiagnosed illness present 
and, if so, what are the manifestations 
of such undiagnosed illness?  

If Dr. S.R. should determine that medical 
examination of the veteran and/or 
diagnostic studies are necessary to 
answer the questions posed above, these 
examinations and studies should be 
scheduled.  

If Dr. S.R. is unavailable, VBA should 
arrange for another appropriately 
qualified physician to review the claims 
folder and provide the medical opinion 
requested above.

3.  Thereafter, VBA should readjudicate, 
in light of the additional evidence, the 
issues on appeal.  

If any benefit sought remains denied, the veteran and his 
attorney should be provided a supplemental statement of the 
case and given appropriate the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board and 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




